DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael A. Makuch (Reg. no 32,263) on 9/15/2022.
The application has been amended as follows:
1. Claim (Currently Amended) A Doherty amplifier device that amplifies an input radio frequency (RF) signal, the Doherty amplifier device having a back-off level that is smaller than a preset amount from saturated power in an output thereof, the Doherty amplifier device comprising:
a composite packaged amplifier including a bottom plate and an output plate,
a carrier amplifier for amplifying the input RF signal, the carrier amplifier saturating output power thereof at the back-off level, and provided on the bottom plate,
a peak amplifierd power, and provided on the bottom plate, and
an output matching circuit having a first transmission line, a second transmission line, and a combining node that combines an output of the carrier amplifier with an output of the peak amplifier, the first transmission line being provided between the carrier amplifier and the combining node and the second transmission line being provided between the combining node and the peak amplifier; and
a substrate having a third transmission line and an external port on a main surface,
wherein the composite packaged amplifier is provided on the main surface of the substrate,
wherein the third transmission line is electrically connected to the external port,
wherein the output plate of the composite amplifier contacts the third transmission line of the substrate and overlays the third transmission line,
wherein an edge of the output plate is connected to the combining node, and
wherein the output plate and the third transmission line have an electrical length of equal or less than /4 radian for a signal subject to the Doherty amplifier device.
Response to Arguments and Reason for Allowance
Applicant's arguments filed on August 22, 2022 have been fully considered. Claim, specification and drawing objections are withdrawn. 112 (b) Rejection is withdrawn. In terms of the 103 rejection, examiner agrees that   Ahmed do not teach an output plate that overlays a third transmission line and together the output plate and the third transmission line have an electrical length of equal or less than /4 radian for a signal subject to the Doherty amplifier device. 
As the inventive concept, examiner understood that the length of the output transformer of a conventional Doherty amplifier has been shortened by using an output metal plate disposed on a composite Doherty amplifier package and connected to a shortened version of output transmission line. The output metal plate together with the shortened version of the transmission line constitute the appropriate electrical length of the conventional output transformer of the Doherty amplifier, thereby reducing the size of the complete Doherty amplifier assembly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843